DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 8/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
Prior art of record does not teach or suggest the newly added claim limitation of determining to route data.
However, examiner notes that Mital teaches explicitly that “each of a plurality of virtual pipelines operate by each processing module of network processor 100 receiving a task, executing that task, and assigning a subsequent task to another (or the same) processing module depending on an identification of a virtual pipeline corresponding to the task”, in paragraph 20, and “virtual pipelines might be defined that determine (1) a flow sequence of processing modules to be used for the task, (2) for each processing module, the required command and parameter fields, and (3) for each field, the source module of data output from a previous engine in the virtual pipeline or data that is constant for the pipeline”.  Clearly, routing data from one module to another from the determined from the flow sequence.
Having responded to all of applicant’s arguments, examiner notes that prior art of record still provide a valid ground of rejection, modified below to reflect the latest claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,489,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recites all of the limitations of the above claims, without only minor differences in wording.  Note the determination function in the patent is more specific than that of claim 1 and 21, but the data switching circuitry still determines routing of data based on the value of the data.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine to route the data to the second virtual function hardware accelerator”. This judicial exception is not integrated into a practical application because it can be performed as a mental step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “first virtual function hardware accelerator”, “second virtual function hardware accelerator”, and “data switching circuitry” are generic computer elements.  Furthermore, receiving and routing data are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mital et al (pub # 20130091330 A1).
Regarding claim 1, Mital discloses an integrated circuit for use in a network functions virtualization (NFV) platform, comprising: a first virtual function hardware accelerator configurable to perform a first function (first one of the one or more accelerators 108.1-108.N, paragraph 17); a second virtual function hardware accelerator configurable to perform a second function (second one of the one or more accelerators 108, paragraph 17); and data switching circuitry configurable to receive data output from the first virtual function hardware accelerator, determine to route the data to the second virtual function hardware accelerator (determine flow sequence, paragraph 31) and to route the data to the second virtual function hardware accelerator (communication rings 118, paragraph 20, chaining between accelerators can be seen in examples of figure 2).
Regarding claim 2, Mital discloses the integrated circuit of claim 1, wherein the second function performed by the second virtual function hardware accelerator is different from the first function performed by the first virtual function hardware accelerator (a wide variety of data and control messages, paragraph 20).
Regarding claim 4, Mital discloses the integrated circuit of claim 1, comprising a direct memory access (DMA, table 1) engine configured to receive the data from an off-chip memory device (DMA and its functions are well-known at the time of invention, and would have been an obvious design choice to offload memory transactions from the main CPU, see for example, patent 9,892,082).
Regarding claim 5, Mital discloses the integrated circuit of claim 1, wherein the data that is output from the second virtual function hardware accelerator is fed back to a selected virtual machine in a plurality of virtual machines configured to run on an external host processor that coupled to the integrated circuit (packet traverses through one or more virtual pipelines, paragraph 24).
Regarding claim 6, Mital discloses the integrated circuit of claim 5, wherein the first virtual function accelerator and the second virtual accelerator respectively comprise programmable logic elements reconfigurable to perform different custom functions (different types processing elements, paragraph 23).
Regarding claim 7, Mital discloses the integrated circuit of claim 5, wherein the data switching circuitry is configured to perform function chaining between a subset of a plurality of virtual function hardware accelerators (not all of the accelerators are used in the example shown in figure 2, paragraph 31; examiner further notes that a subset in set theory can include the set itself, so if applicant intends to mean a subset that is smaller than the set itself, a “proper subset” or similarly worded language can be used) that includes the first virtual function hardware accelerator and the second virtual function hardware accelerator according to a set of predetermined chaining instructions without sending intermediate data back to the external host processor (example shown in figure 2, note data flows from one accelerator to another in the chain).
Regarding claim 21, Mital discloses the integrated circuit of claim 1, wherein the data switching circuitry configured to determine to route the data to the second virtual function hardware accelerator based on a value of the data (depending on the type of data packet, paragraph 20).

Allowable Subject Matter
Claims 8-20 are allowed.
See previous office action for reasons of allowability of the above claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181